EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 to 12 are allowable because the prior art of record does not disclose or reasonably suggest a computer-implemented method, system, and computer program product for performing a natural language processing task, comprising setting an angular coordinate for a vector representation of each word of a plurality of words based on similarity of the plurality of words to one another using a loss function that prevents words from being clustered at a pole of a space, setting a radial coordinate for the vector representation of each word in the plurality of words, according to hierarchical relationships between the words, and performing a language processing task based on hierarchical word relationships using the vector representations of the plurality of words.
Mainly, the prior art of record does not disclose or teach the limitation of using a loss function that prevents words from being clustered at a pole of a space.   Zhang et al. (“Learning Hierarchy-Aware Knowledge Graph Embeddings for Link Prediction”) discloses word embeddings in polar coordinates for natural language processing tasks using a loss function, where entities at a different level of a hierarchy are represented at different radial distances and entities at a same level of a hierarchy are represented at different angles but the same radial distance.  Additionally, Zhang et al. discloses a loss function.  (Page 4: Loss Function)  However, Zhang et al. does not disclose or reasonably suggest a loss function that prevents words from being clustered at a pole of a space, and the prior art of record does not provide a teaching of a loss function that prevents clustering at a pole of a space.  
Applicants’ Specification, ¶[0015], describes an embodiment that trains an embedding system with polar coordinates in a low-dimensional Euclidean space to prevent words from being clustered at a sphere’s poles by using a Welsch loss function.  The Specification, ¶[0022], describes that word vectors may be placed as uniformly as possible through a latent space and that vectors that are distributed uniformly on a hyper-sphere follow a normal distribution and maintain an even distribution in a space.  The Specification, ¶[0026], states that a gradient does not increase linearly with a Welsch loss function, so that this prevents words from gathering into a pole.  Similarly, Applicants’ Specification, ¶[0031], states that use of a Welsch loss function prevents negative samples from moving to the poles.
The Specification, ¶[0001], provides an objective of embedding words in a vector space that preserves hierarchical relationships.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        May 9, 2022